Citation Nr: 1023161	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-23 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), to include as secondary 
to personal assault and harassment, and if so, whether 
service connection is warranted.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. R. Bodger




INTRODUCTION

The Veteran served on active duty from February 1987 to 
November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision, which reopened and 
denied the Veteran's service connection claim.  

Procedurally, the Veteran initially raised a claim of 
entitlement to service connection for PTSD due to in-service 
harassment.  The claim was denied in June 2003 and again in 
May 2004.  In April 2007, the Veteran submitted a petition to 
reopen her claim of service connection for PTSD and amended 
it to include as due to in-service personal assault.  The RO 
reopened her service connection claim but denied it.  
Regardless of the RO's decision to reopen the Veteran's 
claim, the Board is required to address the issue to 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001)(reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995)(VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  


FINDINGS OF FACT

1. A May 2004 rating decision denied the claim of entitlement 
to service connection for PTSD finding the Veteran did not 
have a diagnosis of PTSD.  

2.  Evidence received since the May 2004 rating decision 
raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's alleged in-service stressors are 
uncorroborated and unverified.  



CONCLUSIONS OF LAW

1. The May 2004 rating decision which denied the claim of 
entitlement to service connection for PTSD is final; evidence 
received since May 2004 in relation to this claim is new and 
material; the claim may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 (2009).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant). 
 
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the veteran be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial. 

Prior to initial adjudication of the Veteran's claim, a 
letter dated in April 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The letter does not fully satisfy the 
Kent requirements.  However, the Veteran submitted new and 
material evidence.  Because this decision reopens the claim 
of service connection for PTSD and addresses it de novo, 
there is no reason to belabor the impact of Kent on this 
matter, since any error in Kent-notice is harmless.   

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.

VA need not conduct an examination with respect to the claims 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
see also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

II.	New and Material Evidence

 Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's initial service connection claim was denied in 
May 2004 as the Veteran was not diagnosed with PTSD.  During 
the initial adjudication, the Veteran's service treatment 
records were associated with the claims file and are silent 
for mental health treatment or medical treatment for assault 
or harassment.  Her service personnel records were also 
associated with the claims file and are silent for any claims 
of harassment or assault.  Her separation examination showed 
normal psychiatric findings.    VA outpatient treatment 
records, associated at the time of the appeal, include 
evidence showing diagnoses of major depressive disorder and 
generalized anxiety disorder, but not PTSD.  

Since the May 2004 decision, the Veteran submitted additional 
VA treatment records which show psychiatric treatment, to 
include a diagnosis of PTSD in August 2005 and reference to 
an in-service assault.  She also submitted lay statements 
further explaining the in-service stressors.  

In March 2007, the Veteran submitted a petition to reopen her 
claim and amended it to include entitlement to service 
connection for PTSD secondary to personal assault.  
Specifically, the Veteran reported that a drill sergeant 
shoved her, causing her to fall between bleachers, and 
requiring hospitalization for two days for bruising and 
contusions.  The Veteran also reported that another drill 
sergeant witnessed the incident and came to her aide.  She 
allegedly reported the incident to her captain, indicated 
that the incident was investigated and provided that the 
perpetrator was demoted.  Despite the fact that the drill 
sergeant was demoted, the Veteran continued to feel 
threatened by his presence.  She also provided that she was 
treated unfairly and insulted while she was being out 
processed from active duty.  

The Board finds that the Veteran is competent to report on 
what comes through her senses.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  While the Veteran is competent 
to report what comes to her through her senses, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical knowledge or 
training.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
As the Veteran cannot diagnose or provide an opinion as to 
the etiology of her mental disorders, this evidence does not 
substantiate her appeal.  

Nevertheless, the Board finds that new and material evidence 
has been submitted sufficient to reopen her claim.  Again, 
the RO denied the Veteran's PTSD claim in May 2004 because it 
found no evidence of a diagnosis for this disorder.  Since 
the May 2004 rating decision, new evidence has been received.  
It is also material as it establishes that the Veteran has 
been diagnosed with PTSD and these medical records make 
reference to an in-service assault.  The evidence relates to 
an unestablished fact necessary to substantiate the claim.  
The petition to reopen the claim of service connection for 
PTSD is granted.   See 38 C.F.R. § 3.156(a).

III.	Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and her testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  The record does not support a finding 
and the Veteran does not content that she was engaged in 
combat.  As such, her in-service stressor must be 
corroborated by credible evidence.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. at 396.  However, medical opinions in cases of 
personal assault for PTSD are exceptions to the general rule 
discussed in Moreau that an opinion by a medical professional 
based on a post-service examination cannot be used to 
establish the occurrence of a stressor.  See Patton v. West, 
12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 
3.304(f)(3); VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) 
(Aug. 1, 2006).  Because personal assault is an extremely 
personal and sensitive issue, many incidents are not 
officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In these 
situations, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  The victims of this type of trauma may not 
necessarily report the full circumstances of it for many 
years after it occurred.  Thus, when a PTSD claim is based on 
a personal assault in service, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f)(3); see also Patton, 12 Vet. App. at 277; YR v. 
West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id. 
 
The Court advised that the portions of the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c, provide 
"guidance on the types of evidence that may serve as 
'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a 
personal assault during military service."  Patton, 12 Vet. 
App. at 277.  The Court held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations [indeed, this is now codified at 
38 C.F.R. § 3.304(f)(3)], and therefore, they bind VA 
decisions.  See YR, 11 Vet. App. at 398-99; Patton, 12 Vet. 
App. at 272. 
 
Moreover, VA itself has defined personal assault very broadly 
to include an event of human design that threatens or 
inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21- 
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).  As a consequence, it is important to 
address and consider the applicability, or at least the 
potential applicability, of 38 C.F.R. § 3.304(f)(3) in claims 
of entitlement to service connection for PTSD where the 
veteran describes any type of action or occurrence that could 
generally be described as constituting an "assault" or 
"harassment" during service, even if it is unclear whether 
the veteran is actually claiming PTSD based on that alleged 
assault or harassment. 

Even when considering the factors listed in 38 C.F.R. 
§ 3.304(f)(3), there is no evidence other than the Veteran's 
own statements that she was physically and emotionally 
abused.  As provided above, the Veteran reported that a drill 
sergeant shoved her, causing her to fall between bleachers, 
and requiring hospitalization for two days for bruising and 
contusions.  She also provided that she and others in her 
barracks were harassed and she was treated unfairly and 
insulted while she was being out processed from active duty.  

The Veteran's service treatment records indicate that she was 
hospitalized for an exostectomy of her right big toe in 
February 1989 and June 1989.  There is no mention of an 
assault or treatment for bruises, contusions, or other 
symptoms that may follow physical assault. 

The Veteran's service personnel records also indicate that 
the Veteran was hospitalized in February 1989 and June 1989.  
These dates comport with the service treatment records 
showing hospitalization for Veteran's right big toe.  A May 
1989 statement from the Veteran associated with her service 
personnel records detail the events leading to her discharge.  
Specifically, she explained that her assignment to Korea as 
in violation to the initial agreement to be assigned to 
Hawaii.  Once in Korea, the Veteran realized that her status 
did not show that she was married and thus not given specific 
rights associated with that status.  This she alleges was in 
violation to her enlistment commitment.  Due to these factors 
the Veteran requested to be discharged due to breach of 
contract/unfulfilled enlistment commitment.  Her request was 
granted in October 1989 and her updated DD Form 214 indicates 
that she was discharged for unfulfilled enlistment 
commitment.  There are no records, including her own 
associated statement, of any abusive treatment in service.  

A November 1992 VA treatment note provides that she was 
treated for depression in 1983, prior to service.  In an 
April 1993 treatment note, the Veteran as diagnosed with 
major depressive disorder with no situational stressors.  A 
February 2001 VA treatment note provides that the Veteran was 
unable to identify any precipitating factors for her anxiety 
and depression.  A March 2004 treatment note is the first 
vague reference to in-service trouble but no reference is 
made about a personal assault.  The records do not reveal a 
diagnosis of PTSD until August 2005, which is the first 
mention of an in-service assault.  

The August 2005 treatment note also indicates that in 2002 
the Veteran and her husband were in a car accident which left 
her husband severely brain damaged and caused a great deal of 
stress to the Veteran's life.  It also indicates that the 
Veteran was diagnosed with PTSD in 1993 and prescribed 
valium.  The Veteran mentioned that her PTSD symptoms had 
almost completely dissipated prior to the car accident in 
2002 but reemerged after the accident.  In another treatment 
note, dated in August 2005, the Veteran provided that she 
started having anxiety symptoms at service discharge.  There 
is no mention of assault.  

An April 2006 VA treatment note indicates that the Veteran 
became anxious and depressed after she was discharged from 
the service.  In a November 2006 treatment note, the Veteran 
provided that she was sexually harassed by a staff sergeant 
while on active duty.  Further still, an April 2007 treatment 
note indicates that she was accosted by a sergeant and a 
captain.  These statements offered during treatment are 
contradicted by those statements filed in support of her 
appeal.  Specifically, the Veteran has never alleged, in 
statements supporting her appeal, that she was sexually 
harassed.  Further, she indicated that only a sergeant 
accosted her and that she reported the incident to a captain.  
Finally, her statements indicated that after her alleged in 
service assault she immediately began to feel anxious and 
depressed.  However, her treatment statements show that she 
did not start feeling depressed until after service 
separation.  Thus, while the Veteran is competent to report 
on what comes through her senses, she is not credible.  See 
Washington, 19 Vet. App. at 368. 

The Board is not required to accept an unsubstantiated 
diagnosis that the alleged PTSD had its origins in the 
Veteran's service.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991); West v. Brown, 7 Vet. App. 70, 78 (1994).  Since 
the Veteran's claimed stressors have not been verified, the 
diagnosis of PTSD was based on a questionable history that is 
inadequate for rating purposes, and may not be relied upon by 
the Board.  See West, 7 Vet. App. at 78.

In sum, there is no evidence corroborating the Veteran's 
claimed in-service assault.  She has not submitted evidence 
from alternative sources to corroborate her alleged in-
service stressors.  The first mention of an in-service 
assault is offered in 2005.  Post-service medical records 
dated prior to 2005 indicate that the Veteran's depression 
was not precipitated by any events or situational stressors.  
The Veteran's own statements offered during treatment and 
after 2005 contradict her statements offered in support of 
her claim, as indicated above.  The August 2005 diagnosis for 
PTSD relates her alleged in-service assault to her PTSD and 
relies upon the Veteran's unsubstantiated, uncorroborated, 
and contradictory statements of the assault.  This statement 
is not given much probative value.  Further, the associated 
medical evidence does not show a behavioral change.  

The law requires verification of an in-service personal 
assault.  However, the evidence of record is devoid of such 
verification.  The claim for service connection for PTSD is 
denied.  See 38 C.F.R. § 3.304(f).  As the claim fails for 
lack of a credible, verified stressor, further inquiry into a 
nexus between the PTSD and the stressor is moot.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  See Gilbert v. Brown, 1 Vet. App. 49, 53 (1990).  

ORDER

Entitlement to service connection for a PTSD is denied.  






______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


